Citation Nr: 1532388	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD) with residuals of an acute myocardial infarction, claimed as due to exposure to asbestos and lead. 

2.  Entitlement to service connection for hypertension, claimed as due to exposure to asbestos and lead.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to exposure to asbestos and lead and as due to service-connected sinusitis.  

4.  Entitlement to an evaluation in excess of 30 percent for sinusitis.


REPRESENTATION

Appellant represented by:	John Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1992 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of March 2008, which denied service connection for CAD with residuals of an acute myocardial infarction, hypertension, and (GERD); and March 2009 which increased the 10 percent rating for service-connected sinusitis with headaches, that had been in effect since April 8, 1999, to 30 percent, effective May 13, 2008 (date of receipt of the claim for an increased rating) of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's physical claims file contains VA treatment records from May 2003 to April 2007.  However, records in the Veteran's VBMS electronic file suggest that VA likely treated the Veteran more recently.  First, a January 2015 private treatment record indicates that VA had recently prescribed medication for the Veteran.  Second, a June 2015 Veteran statement suggests VA last treated him two years earlier.  Based on this evidence, the Board finds that remand is warranted so that an effort can be made to obtain the missing VA treatment records.




Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, and any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain:

(a) all VA treatment records from the Salem VAMC, dated since April 2007; and

(b) all VA treatment records from the Richmond VAMC, dated since April 2007.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims on appeal.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


